FILE COPY




  BRIAN QUINN
   Chief Justice
                               Court of Appeals                               VIVIAN LONG
                                                                                  Clerk

JAMES T. CAMPBELL
      Justice
                                Seventh District of Texas                   MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                              Potter County Courts Building                   P. O. Box 9540
                                                                                79105-9540
                               501 S. Fillmore, Suite 2-A
                               Amarillo, Texas 79101-2449                     (806) 342-2650

                              www.txcourts.gov/7thcoa.aspx

                                   August 30, 2017

David M. Crook                               Jeffrey S. Ford
CROOK & JORDAN                               Assistant Criminal District Attorney
P.O. Box 94590                               P.O. Box 10536
Lubbock, TX 79493                            Lubbock, TX 79408
* DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

RE:      Case Number: 07-17-00160-CR
         Trial Court Case Number: 2015-406,494

Style: LaDonna Johnson v. The State of Texas

Dear Counsel:

        By Order of the Court Appellant’s Motion to Supplement the Clerk’s Record on
Appeal is this day denied. On August 30, 2017, the district clerk supplemented the
clerk’s record as requested by Appellant.

                                                 Very truly yours,
                                                 Vivian Long
                                                 VIVIAN LONG, CLERK

xc:       Honorable Jim Bob Darnell (DELIVERED VIA E-MAIL)
          Barbara Sucsy (DELIVERED VIA E-MAIL)